DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 12/6/21.
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recker (U.S. Pub. No. 20170223807 A1), in view of Barley (U.S. Pub. No. 20120327242 A1).

Regarding to claim 1, 10 and 15:

1. Recker teach a spotlight system comprising: (Recker [0074] FIG. 36 shows a perspective view of the RF Spotlight embodiment of a wireless lighting module)
a spotlight assembly having an infrared spotlight (Recker [0392] a version of the wireless lighting module may target wireless LED spotlight applications where a UV or IR light source is present in the spotlight. When motion is detected, the LED spotlight turns on the UV or IR light source such that a detector (security camera etc) may be able to see the area illuminated by the UV or IR light without the light being visible to anyone or anything in the area. By way of an example, this application for safety and security may allow a user to see an intruder without the intruder knowing that they have been detected) and an infrared sensor (Recker [0178] FIG. 6 is a schematic drawing of an alternative embodiment of a wireless lighting module 600. In this embodiment, the wireless lighting module 600 is not controlled by a remote control, but is instead motion-controlled. The wireless lighting module 600 includes a passive infrared sensor 610 configured to detect motion. In one embodiment, the passive infrared sensor 610 has a range of approximately 5 feet and a viewing angle of 110 degrees. In alternative embodiments, the passive infrared sensor 610 may have a range and viewing angle of any known passive infrared sensor. In one alternative embodiment, the passive infrared sensor 610 is removably connected to the wireless lighting module 600 so that a user may connect any appropriate sensor. In some embodiments, the passive infrared sensor 610 may be replaced or enhanced by a radar sensor, an ultrasound sensor, or any and all other form of motion sensor) 
wherein the spotlight assembly is located remotely from the camera assembly; (Recker [0703] the camera device may be separate from a wireless lighting module or it may be integrated into a wireless lighting module. It is to be appreciated that the bridge or device may control one or more cameras based on information received from any environmental sensor mentioned herein. It is to be appreciated that the bridge or device may trigger control of the camera by preprogramming as required by an application. By way of another example, control to initiate operation of a camera may be received in a control message from an intelligent controlling devices such as a cell phone, a home automation system, a security system, a building management system or similar device. In some embodiments, the end devices may form a sensor network whose sensor data information may be aggregated via the communication network through the bridge to intelligent controlling devices. It is to be appreciated that the bridge may pass information in both direction including control, sensor, status or other information)
the infrared sensor is communicatively coupled to the infrared spotlight and the
infrared sensor configured to detect the infrared flash; (Recker [0181] with continued reference to FIG. 6, when the passive infrared sensor 610 detects motion, logic 620 determines if the motion is above a predetermined threshold. If the motion is above the predetermined threshold, the logic 620 instructs an LED controller 630 to turn on at least one LED 640. After the at least one LED 640 is turned on, the logic 620 starts a timer. The logic 620 will then instruct the LED controller 630 to turn off the at least one LED 640 if no motion is detected before the timer reaches a predetermined threshold. Recker [0392] a version of the wireless lighting module may target wireless LED spotlight applications where a UV or IR light source is present in the spotlight. When motion is detected, the LED spotlight turns on the UV or IR light source such that a detector (security camera etc) may be able to see the area illuminated by the UV or IR light without the light being visible to anyone or anything in the area. By way of an example, this application for safety and security may allow a user to see an intruder without the intruder knowing that they have been detected)
and the infrared spotlight is configured to illuminate (Recker [0392] a version of the wireless lighting module may target wireless LED spotlight applications where a UV or IR light source is present in the spotlight. When motion is detected, the LED spotlight turns on the UV or IR light source such that a detector (security camera etc) may be able to see the area illuminated by the UV or IR light without the light being visible to anyone or anything in the area. By way of an example, this application for safety and security may allow a user to see an intruder without the intruder knowing that they have been detected) in response to the infrared sensor detecting the infrared flash. (Recker [0181] with continued reference to FIG. 6, when the passive infrared sensor 610 detects motion, logic 620 determines if the motion is above a predetermined threshold. If the motion is above the predetermined threshold, the logic 620 instructs an LED controller 630 to turn on at least one LED 640. After the at least one LED 640 is turned on, the logic 620 starts a timer. The logic 620 will then instruct the LED controller 630 to turn off the at least one LED 640 if no motion is detected before the timer reaches a predetermined threshold)

Recker do not teach a camera assembly having an infrared camera and an infrared flash;

However Barley teach a camera assembly having an infrared camera and an infrared flash; (Barley [0019] the camera can take pictures in daylight and also in lowlight conditions, such as night, using the flash 27. In the preferred embodiment, the flash is an infrared flash, a white light flash, or a combination of the two. The flash 27 is provided by a series of LED's, which are powered by a flash driver 47. The flash driver is connected to the CPU 39. A light sensor 33, typically located on the outside of the camera, provides measurement of ambient light so as to all the CPU 39 to determine which flash (IR or white light) to use)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Recker, further incorporating Barley in video/camera technology. One would be motivated to do so, to incorporate a camera assembly having an infrared camera and an infrared flash. This functionality will improve user experience.

Regarding to claim 2 and 11:

2. Recker teach the spotlight system of claim 1, further comprising a second sensor coupled to the infrared spotlight (Recker [0392] a version of the wireless lighting module may target wireless LED spotlight applications where a UV or IR light source is present in the spotlight) wherein the second sensor is configured to detect a visible light. (Recker [0154] the LEDs 120 are white. In an alternative embodiment, the LEDs 120 are colored. Recker [0358] in the example where the AC powered battery embedded PAR30 wireless light bulb 2600 contains a motion sensor and a light [visible] sensor, the passive infrared (PIR) sensor that can detect motion. Recker [0216] the sensor 1202 can be a light sensor that can monitor an amount of light in an environment (e.g., outside during differing times of day); thus, the control component 1010 can enable the light source 1006 to switch on when the amount of light monitored in the environment drops below a threshold (e.g., the light source 1006 can turn on at night and turn off during the day))

Regarding to claim 3, 12 and 18:

3. Recker teach the spotlight system of claim 1, wherein the camera assembly further comprises a first power source coupled to the infrared camera and the spotlight assembly further comprises a second power source coupled to the infrared spotlight. (Recker [0025] a wireless power controller (e.g. control of the source of power to the LEDs, such as including integrated energy storage device(s) and AC power). Recker [0027] Power sources that can be used stand-alone as described herein (i.e. not connected to a traditional AC power source) are defined as wireless power sources. A wireless power source may be an energy storage device such as a non-rechargeable battery, a rechargeable battery, a capacitor, a fuel cell, and the like. A wireless power source may be derived from an energy harvesting method such as using solar cells, capturing radiofrequency energy, converting kinetic energy to electrical energy (including converting motion or tension into electrical energy), converting thermal energy into electrical energy, converting wind energy into electrical energy, and the like. Multiple wireless power sources may be used together in some embodiments. For example, a light bulb with an integrated rechargeable battery may also contain solar cells on its housing and the ability to charge the integrated battery accordingly)

Regarding to claim 4 and 19:

4. Recker teach the spotlight system of claim 1, wherein the infrared spotlight is configured to remain illuminated for a user defined duration. (Recker [0181] FIG. 6, when the passive infrared sensor 610 detects motion, logic 620 determines if the motion is above a predetermined threshold. If the motion is above the predetermined threshold, the logic 620 instructs an LED controller 630 to turn on at least one LED 640. After the at least one LED 640 is turned on, the logic 620 starts a timer. The logic 620 will then instruct the LED controller 630 to turn off the at least one LED 640 if no motion is detected before the timer reaches a predetermined threshold)

Regarding to claim 5 and 20:

5. Recker teach the spotlight system of claim 1, wherein the infrared spotlight is configured to illuminate only after a predetermined amount of time has passed or been exceeded since a previous illumination. (Recker [0172] FIG. 5 the user then enters a command through a command input 530. Exemplary command inputs 530 include buttons, switches, dials, knobs, a keypad, an LED touch-screen, or any other known input device. The command may be an “on/off” toggle command, an “on” command, an “off” command, a “dim” command, a “brightness” command, a “color change” command, or a timer command. [0226] The timer component 1304 can operate in conjunction with the state modification component 1302. For instance, the timer component 1304 can enable delaying state changes. Thus, turning the light source 1006 on or off can be delayed for an amount of time by the timer component 1304. Further, the amount of time for the delay can be predetermined, randomly selected, included with the input obtained by the input component 1012 (e.g., based on a number of times a button of a remote control is depressed), etc. Moreover, the timer component 1304 can enable turning the light source 1006 on and off at certain times (e.g., to create an appearance of someone being in a house when the owner is out of town); for instance, the timer component 1304 can enable the state modification component 1302 to switch the state at preprogrammed times, at times determined according to a random pattern (e.g., randomly switch the light source 1006 on at different times during the day for differing lengths of time), and so forth. Additionally, the timer component 1304 can include a clock that provides an understanding of time of day, day, month, year, etc. for the wireless light bulb 1002; by way of illustration, the wireless light bulb 1002 can be synchronized with an individual's calendar to enable randomly turning the light source 1006 on and off when the individual is known to be away from home (e.g., a vacation, meeting, and the like can be scheduled on the calendar), switching the light source 1006 on when the individual is due to return home or guests are scheduled to arrive)

Regarding to claim 6 and 13:

6. Recker teach the spotlight system of claim 1, further comprising a plurality of infrared spotlights each coupled to the infrared sensor of the spotlight assembly. (Recker [0261] With continued reference to illustrated embodiment shown in FIG. 20 one input component is a motion sensor. When the motion sensor 2030 detects motion, logic 2040 determines if the motion is above a predetermined threshold. If the motion is above the predetermined threshold, the logic 2040 instructs an LED controller to turn on at least one LED. The motion sensor will only be operational if a second input component, a light sensor, detects that detected light is at a low enough level to allow the motion sensor 2030 to control the LEDs to turn on (i.e. the bulb will only work in the dark or whatever low light level is set by the light sensor and its detection circuitry). In an alternate embodiment the light sensor is not present and the bulb works only based on the state of the motion sensor 2030. Recker [0262] In the illustrated embodiment, after the LEDs are turned on, the logic 2040 starts a timer. The logic will then instruct the LED controller to turn off the LEDs if no motion is detected before the timer reaches a predetermined timer threshold. Recker [0392] a version of the wireless lighting module may target wireless LED spotlight applications where a UV or IR light source is present in the spotlight)

Regarding to claim 7:

7. Recker teach the spotlight system of claim 1, further comprising a sensor coupled to the infrared camera and the infrared flash, the infrared flash configured to illuminate in response to the sensor receiving a signal. (Recker [0392] a version of the wireless lighting module may target wireless LED spotlight applications where a UV or IR light source is present in the spotlight. When motion [sensor] is detected, the LED spotlight turns on the UV or IR light source such that a detector (security camera etc) may be able to see the area illuminated by the UV or IR light without the light being visible to anyone or anything in the area.)

Regarding to claim 8:

8. Recker teach the spotlight system of claim 7, wherein the sensor coupled to the infrared camera is at least one of an infrared sensor, a seismic sensor, a passive infrared sensor, a magnetometer, or a radar. (Recker [0154] the LEDs 120 are white. In an alternative embodiment, the LEDs 120 are colored. Recker [0358] in the example where the AC powered battery embedded PAR30 wireless light bulb 2600 contains a motion sensor and a light sensor, the passive infrared (PIR) sensor that can detect motion)

Regarding to claim 9:

9. Recker teach the spotlight system of claim 7, Recker do not explicitly teach wherein the signal is generated from at least one of an animal, a human, a vehicle, or other object.

However Barley teach wherein the signal is generated from at least one of an animal, a human, a vehicle, or other object. (Barley Fig. 4 [0021] a PIR sensor senses change in infrared light, which change is indicative of movement of an animal or person)

Regarding to claim 14:

14. Recker teach the infrared spotlight system of claim 10, wherein the infrared spotlight extends lighting beyond an area (Recker [0703] the camera device may be separate from a wireless lighting module or it may be integrated into a wireless lighting module. It is to be appreciated that the bridge or device may control one or more cameras based on information received from any environmental sensor mentioned herein. It is to be appreciated that the bridge or device may trigger control of the camera by preprogramming as required by an application. By way of another example, control to initiate operation of a camera may be received in a control message from an intelligent controlling devices such as a cell phone, a home automation system, a security system, a building management system or similar device. In some embodiments, the end devices may form a sensor network whose sensor data information may be aggregated via the communication network through the bridge to intelligent controlling devices. It is to be appreciated that the bridge may pass information in both direction including control, sensor, status or other information) 

Recker do not explicitly teach where the infrared flash of the infrared camera is capable of illuminating.

However Barley teach where the infrared flash of the infrared camera is capable of illuminating. (Barley [0019] the camera can take pictures in daylight and also in lowlight conditions, such as night, using the flash 27. In the preferred embodiment, the flash is an infrared flash, a white light flash, or a combination of the two. The flash 27 is provided by a series of LED's, which are powered by a flash driver 47. The flash driver is connected to the CPU 39. A light sensor 33, typically located on the outside of the camera, provides measurement of ambient light so as to all the CPU 39 to determine which flash (IR or white light) to use)

Regarding to claim 16:

16. Recker teach the method of claim 15, further comprising detecting an amount of visible light via a second sensor (Recker [0216] the sensor 1202 
can be a light sensor that can monitor an amount of light in an environment (e.g., outside during differing times of day); thus, the control component 1010 can enable the light source 1006 to switch on when the amount of light monitored in the environment drops below a threshold (e.g., the light source 1006 can turn on at night and turn off during the day)) coupled to the infrared spotlight. (Recker [0261] With continued reference to illustrated embodiment shown in FIG. 20 one input component is a motion sensor. When the motion sensor 2030 detects motion, logic 2040 determines if the motion is above a predetermined threshold. If the motion is above the predetermined threshold, the logic 2040 instructs an LED controller to turn on at least one LED. The motion sensor will only be operational if a second input component, a light sensor, detects that detected light is at a low enough level to allow the motion sensor 2030 to control the LEDs to turn on (i.e. the bulb will only work in the dark or whatever low light level is set by the light sensor and its detection circuitry). In an alternate embodiment the light sensor is not present and the bulb works only based on the state of the motion sensor 2030. Recker [0262] In the illustrated embodiment, after the LEDs are turned on, the logic 2040 starts a timer. The logic will then instruct the LED controller to turn off the LEDs if no motion is detected before the timer reaches a predetermined timer threshold. Recker [0392] a version of the wireless lighting module may target wireless LED spotlight applications where a UV or IR light source is present in the spotlight. Recker [0703] the camera device may be separate from a wireless lighting module or it may be integrated into a wireless lighting module. It is to be appreciated that the bridge or device may control one or more cameras based on information received from any environmental sensor mentioned herein. It is to be appreciated that the bridge or device may trigger control of the camera by preprogramming as required by an application. By way of another example, control to initiate operation of a camera may be received in a control message from an intelligent controlling devices such as a cell phone, a home automation system, a security system, a building management system or similar device. In some embodiments, the end devices may form a sensor network whose sensor data information may be aggregated via the communication network through the bridge to intelligent controlling devices. It is to be appreciated that the bridge may pass information in both direction including control, sensor, status or other information)

Regarding to claim 17:

17. Recker teach the method of claim 16, wherein the infrared spotlight is configured to transition to a reduced power mode in response to the detecting of the amount visible light by the second sensor. (Recker [0216] the sensor 1202 
can be a light sensor that can monitor an amount of light in an environment (e.g., outside during differing times of day); thus, the control component 1010 can enable the light source 1006 to switch on when the amount of light monitored in the environment drops below a threshold (e.g., the light source 1006 can turn on at night and turn off during the day))

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482